Citation Nr: 1419908	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for colon polyps, right, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for kidney disability, to include as secondary to service-connected diabetes mellitus, type II (DMII)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.  The Veteran has since submitted additional medical evidence along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to service connection for kidney disability, to include as secondary to service-connected DMII is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his March 2013 Board hearing, prior to the promulgation of a decision in the appeal of the issue of service connection for colon polyps, right, to include as due to exposure to Agent Orange, the Veteran withdrew this appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for colon polyps, right, to include as due to exposure to Agent Orange, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

At his March 2013 hearing, the Veteran requested withdrawal of his appeal on the issue of entitlement to service connection for colon polyps, right, to include as due to exposure to Agent Orange.  The same day, the Veteran submitted a written statement requesting the same.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.


ORDER

The appeal is dismissed.


REMAND

The Veteran seeks service connection for kidney disability, to include as secondary to service-connected DMII.  At his March 2013 Board hearing, the Veteran contended that his kidneys have been permanently damaged by a medication prescribed to manage his DMII.  The Veteran testified that he took a drug called Metformin "for about a year and a half," but was switched to "ten units of insulin" in June 2010 after his VA physician told him that Metformin "was causing damage to [his] liver and . . . kidneys."  See transcript at 3.  Although the Veteran has not been diagnosed with a kidney disability, he stated that his eGFR (estimated glomerular filtration rate), which has been measured numerous times in conjunction with routine laboratory testing and documented in his medical records, is indicative of kidney damage.  Id.  According to materials and medical records referenced during his testimony and subsequently submitted into the record, "[i]ndividuals with a GFR [less than] 60 . . . for three months are classified as having chronic kidney disease."  See April 2011 and April 2012 VA treatment records; see also National Kidney Foundation pamphlet.

VA and private treatment records submitted by the Veteran reflect eGFR results that are below 60.  Specifically, VA records show his rate was 33 in June 2010, 56 in August 2010, 56 in April 2011, 52 and 50.25 in April 2012, and 58 in July 2012.  Further, a private radiology report, dated in December 2009, shows that the Veteran underwent a CT scan of his abdomen and pelvis without intravenous contrast administration "in view of GFR below 50."

In December 2011, the Veteran was afforded a VA examination for male reproductive system conditions.  The focus of this examination was the Veteran's erectile dysfunction and recurrent urinary tract infections (UTI), for which he sought service connection as secondary to his DMII.  The examination report indicated that the Veteran had "a history of recurrent symptomatic urinary tract or kidney infections," the etiology of which was unknown.  Although the report did not indicate whether those responses pertained to his urinary tract or his kidneys or both, they appear to apply to UTI, as remarks later in the report addressed his urinary tract and not his kidneys.  Based on this examination, however, the RO denied the Veteran's kidney disability claim.

As the examination did not address the Veteran's claimed kidney disability, it should not have been used as a basis to deny service connection for kidney disability.  Accordingly, on remand, the Veteran must be afforded a new VA examination to identify and determine the nature and etiology of any kidney disability present.  To ensure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's claimed kidney disability.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private).  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any kidney disability found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any appropriate testing, the examiner must provide a diagnosis for any kidney disability found and offer the following opinions (using the emphasized language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the identified kidney disability was caused by or due to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the identified kidney disability was proximately caused by or due to the Veteran's service-connected DMII, to include any associated medical treatments.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the identified kidney disability was aggravated or chronically worsened by the Veteran's service-connected DMII, to include any associated medical treatments.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


